UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6700


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ARNOLD WADDELL, a/k/a Chippy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:09-cr-00435-LO-1; 1:12-cv-00689-LO)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Arnold Waddell, Appellant Pro Se.           Neil Harvey
MacBride, United States Attorney, Michael Edward Rich, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reginald Arnold Waddell seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion and has filed a motion for a certificate of

appealability.          The district court’s order is not appealable

unless    a    circuit       justice      or   judge    issues         a    certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by      demonstrating          that

reasonable      jurists        would      find      that     the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the       prisoner      must

demonstrate      both    that       the    dispositive          procedural         ruling   is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Waddell has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument       because       the       facts   and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3